*221Opinion by
Kincheloe, J.
The invoice showed that the merchandise consists of handkerchiefs in the piece shipped from England. Depositions, taken under commission, of the departmental manager of the shippers of the merchandise and of the managing director and salesman of the manufacturers of said handkerchiefs were found entirely insufficient to prove that the component material of chief value of the handkerchiefs is linen. On the record presented the protest was overruled. United States v. Bacharach (T. D. 44612) and United States v. Rice-Stix Dry Goods Co., (T. D. 45337) cited.